Citation Nr: 1203525	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  02-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2002.  In September 2005, the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  The appeal was remanded in February 2006.  In the course of appellate development, two other issues, service connection for a left wrist disability and a low back disability, were resolved in the Veteran's favor in a July 2006 rating decision.  The remaining issue of service connection for a right knee disability has now been returned to the Board.


FINDING OF FACT

A right knee disability was not of service onset, or related to in-service events.


CONCLUSION OF LAW

A chronic right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in April 2006, the RO advised the claimant of the information necessary to substantiate the claims for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must show a relationship between his current disabilities and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although not provided prior to the initial adjudication, the claim was subsequently readjudicated in a July 2006 supplemental statement of the case; thereby curing the timing defect in the provision of notice.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  Service treatment records have been obtained.  VA and identified private treatment records were obtained.  A VA examination was provided in June 2006, and was based upon consideration of the Veteran's prior medical history, including service treatment records, and also contained a rationale for the opinion sufficient for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology since service may also establish service connection in certain circumstances. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (here the Federal Circuit distinguished between the examples of a broken leg versus cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.  

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b) .

Service treatment records show that from 1983 to 1985, the Veteran was seen on several occasions for complaints of bilateral knee pain, worse on the left.  He was diagnosed as having retropatellar pain syndrome.  After 1985, however, complaints were primarily related to his left knee.  In 1990, he was seen on one occasion for complaints in the lower legs and knees for two weeks.  Examination was negative except for tenderness in the medial aspect of both tibiae to palpation.  He was diagnosed as having retropatellar pain syndrome with mild stress reaction. On his separation examination in May 1992, he complained of left knee pain only, with no mention of right knee pain.  

After service, he did not mention his right knee in connection with his original claim for service connection for a left knee disorder, filed in August 1992, or in connection with the subsequent development of that claim, including a VA examination.  His claim for a right knee disorder was filed several years later, in June 2001.

At his Travel Board hearing in September 2005, the Veteran said that he injured both of his knees at the same time in service, tearing the cartilage, although the left was worse.  He said he had torn cartilages, had to use crutches and was treated in a field hospital for about a month.  

On a VA examination in June 2006, the examiner noted that the 1990 incident of bilateral knee pain had occurred after a prolonged combat training exercise where he carried a heavy field pack.  The Veteran reported that his right knee disorder started in 1984.  He currently experienced a constant dull ache in the knee, as well as morning stiffness.  On examination, range of motion was from 0 to 135 degrees.  Ligaments were stable, and there was no tenderness to palpation.  There was a thickened medial fibrous plica which was quite tender and reproduced the most severe pain.  He also had a tender pes anserine bursa, where he complained of pain.  X-rays of the right knee were normal.  He was diagnosed as having plica syndrome of the right knee, and chronic pes bursitis of the right proximal tibia in the right knee area.  The examiner stated that the Veteran had not developed significant degenerative changes in the patellofemoral joint which would usually be the case if he indeed had sustained significant injury to the patellofemoral joint resulting in chondromalacia of the articular cartilage at that level.  This had clearly not developed, and it was the opinion of the examiner that his current pes bursitis and plica synovialis syndrome were not secondary to the disorders identified while he was on active duty.  

In a written statement provided in November 2006, in response to the examination report, the Veteran said that after his right knee injury, his knee improved but never became pain free.  He said that he still pain in the right knee, and that he avoided stairs, running, and any activity that caused knee pain.  He said that during the latter years of service his position had not required a lot of physical activity.  He said that driving more than an hour or so caused knee pain, and he had to walk around until it cracked or popped.  

On a VA examination in March 2009, concerning the left knee, the examiner commented that the Veteran wanted to suggest that the right knee was service-connected, but that the right knee had nothing to do with service.  

Although the service treatment records show that the Veteran was treated for right knee complaints, no injury, as described by the Veteran, was shown.  In particular, no torn cartilages involving the right knee have been demonstrated.  Moreover, the VA examiner stated that the Veteran's current right knee disorder was not related to service, because he did not have the type of disability which would have resulted from in-service injury, or the disorders identified in service.  Although the Veteran stated his knee never became pain-free, this does not explain why he filed a claim for service connection in 1992 for disabilities, including a left knee disorder, without any mention of a right knee disorder.  This, combined with the absence of any right knee disorder at separation, although he did complain of a left knee disorder, tends to contradict his statements indicating continuity of symptomatology.  Moreover, the limitations in his activities described in his November 2006 statement are the same limitations that he elsewhere said were due to his left knee disorder  Therefore, the Board finds the evidence of continuity of symptomatology to be lacking in credibility.  By this, the Board does not imply that the Veteran is insincere, but, rather, that his recollections are not entirely accurate, particularly given the time that has elapsed since service.  For the foregoing reasons, the weight of the evidence is against the claim for service connection for a right knee disability.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right knee disability is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


